DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 19, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the applicator” in line 3. There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 19, the use of “and/or” in claim language renders the claim indefinite. It is unclear whether the limitation(s) preceding “and/or”, the limitations following “and/or”, or both are part of the claimed invention.
	Claim 20 recites the limitation “vents disposed the flange”. This limitation renders the claim indefinite as it is unclear where the vents are disposed in relation to the flange.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 12, 15, 19, 20, 22, 23, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,928,249 (Saadat et al.).
Regarding claim 1, Saadat et al. teaches a cervical cup (abstract; Figures 1-2), comprising: a body (Figures 1 and 2, body, 24) generally extending along an axial axis thereof (col. 6, lines 7-19); a flange (Figures 1 and 2, circular base, 26) attached to a proximal end portion of said body (col. 6, lines 7-19); and a vacuum port (Figure 2, aperture, 30 and port, 36) disposed at a distal end portion of said body (24), wherein, application of a vacuum to said vacuum port (30, 36) will secure the cervical cup to a cervix disposed inside of the body (24) of the cervical cup (col. 6, lines 7-19; col. 7, lines 52-47 and col. 7, line 66-col. 8, line 10).
Regarding claim 2, Saadat et al. teaches an applicator comprising a stem (Figure 2, tube, 40) connecting the vacuum port (36) to a vacuum source (col. 7, lines 42-47; col. 7, line 66-col. 8, line 10).
Regarding claim 4, Saadat et al. teaches a cutoff device (Figures 1-2, slit, 20) disposed substantially near the vacuum port (36) to maintain the vacuum when the applicator is disconnected from the cervical cup (elastomeric slit closes cavity within cup when vacuum applicator is “disconnected” or turned off, col. 6, lines 36-57).
Regarding claim 6, Saadat et al. teaches a stylet (Figure 2, hysteroscope, 16) inserted through the vacuum port (30, 36) and passing through the body (24) of the cervical cup (col. 5, lines 24-45; col. 6, lines 36-40).
claim 12, Saadat et al. teaches a positional stand (Figure 2, handle, 42) attached to the distal end portion of the body (24), said positional stand (42) being configured to control the positioning of the cervical cup during placement on the cervix (col. 4, lines 46-56; col. 8, lines 11-15).
Regarding claim 15, Saadat et al. teaches a post (Figure 2, hysteroscope, 16) disposed inside of and connected to the body (24), said post (16) being configured to be inserted into a canal of the cervix (col. 5, lines 24-45; col. 6, lines 36-40; col. 8, lines 35-44).
Regarding claim 19, Saadat et al. teaches an amnion shield (Figure 2, hysteroscope, 16) attached to and extending from the body (24) through the flange (26), said amnion shield being configured to support and/or displace an amnion when the cervical cup is attached to the cervix (The limitation “configured to support and/or displace an amnion when the cervical cup is attached to the cervix” is functional language. Since the hysteroscope 16 and components thereof extends through the body 24 past the base 26 through the cervix and into the uterus, this element is capable of displacing an amnion when the body 24 is in place at the cervix, col. 5, lines 24-45; col. 6, lines 36-40; col. 8, lines 35-44).
Regarding claim 20, Saadat et al. teaches a plurality of vents disposed near the flange (26) (see rejection under 35 U.S.C. 112(b) above; col. 6, lines 10-16).
Regarding claim 22, Saadat et al. teaches a method to treat preterm birth (When reading the preamble in the context of the entire claim, the recitation “to treat preterm birth” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.; abstract), the method comprising: inserting end portions of a cervix into a cervical cup (Figures 1-2), said cervical cup comprising a body (Figures 1 and 2, body, 24) generally extending along an axial axis thereof, a flange (Figures 1 and 2, circular base, 26) attached to a proximal end portion of said body (24), and a vacuum port (Figure 2, aperture, 30 and port, 36) disposed at a distal end portion of said body (24); and applying a vacuum to said vacuum port (30, 36) so as to secure the cervical cup to the cervix disposed inside of the body (col. 6, lines 7-19; col. 7, lines 52-47 and col. 7, line 66-col. 8, line 10).
Regarding claim 23, Saadat et al. teaches applying the vacuum via an applicator comprising a stem (Figure 2, tube, 40), said stem (40) being attached to said vacuum port (36) at one end and to a vacuum source at another end thereof (col. 7, lines 42-47; col. 7, line 66-col. 8, line 10).
Regarding claim 30, Saadat et al. teaches orienting the cervix into a preferred orientation by use of a curvature of the body (24) in a direction generally along said axial axis (col. 5, lines 20-25; col. 8, lines 11-26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,928,249 (Saadat et al.) in view of U.S. Patent Application Publication No. 2012/0283595 (Curtis et al.).
Regarding claim 3, Saadat et al. teaches all the limitations of claim 1. Saadat et al. teaches applying a “gentle vacuum”, but does not teach the applicator includes a pressure gauge to monitor the vacuum applied to the cervical cup.
However, Curtis et al. teaches a cervical cup (abstract; Figures 1-3B), comprising, a body (Figures 1-2A, bell, 102) generally extending along an axial axis thereof ([0020]); a vacuum port (Figure 2A, suction aperture, 208) disposed at a distal end portion of said body (102), wherein application of a vacuum to said vacuum port (208) will secure the cervical cup to a cervix disposed inside of the body (102) of the cervical cup ([0033]); an applicator comprising a stem (Figures 1-2A, hollow rod, 208) connecting the vacuum port (208) to a vacuum source ([0027]; [0033]); wherein said applicator further comprises a pressure gauge (Figure 1, pressure gauge, .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,928,249 (Saadat et al.) in view of U.S. Patent Application Publication No. 2019/0008674 (Myers et al.).
Regarding claim 5, Saadat et al. teaches all the limitations of claim 1. Saadat et al. does not specify the cup includes threads disposed on an inner wall of the body to assist securing the cervical cup to the cervix.
However, Myers et al. teaches a cervical cup (abstract), comprising: a body (Figure 10, pessary body, 102) generally extending along an axial axis thereof and threads (Figure 10, ridges, 120 and recesses, 122) disposed on an inner wall of the body (102) to assist securing the cervical cup to the cervix ([0081]; [0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner wall of the body of Saadat et al. to include threads as taught by Myers et al., because providing such threads provides a more secure attachment of the body to the cervix (Myers et al., [0092]).
Allowable Subject Matter
Claims 7, 8, 28, and 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

No prior art of record teach and/or fairly suggest the cervical cup of claim 8, wherein a cervical band is connected to one end of the stylet inserted through the vacuum port and passing though the cup body, wherein the band is to be disposed around the end portions of the cervix so as to guide the cervix into the cup once the stylet is pulled back through the cup from another end of the stylet, within the context of the remainder of parent claims 1 and 6.
No prior art of record teach and/or fairly suggest the cervical cup of claim 21, comprising a medicated ring disposed around an external surface of the body adjacent the flange, wherein the ring is configured to administer a medication to the cervix through the plurality of vents of the flange, within the context of the remainder of parent claims 1 and 20.
No prior art of record teach and/or fairly suggest the method of claim 28, comprising prior to the inserting step, attaching cervical clasps connected to one end of a stylet inserted through the vacuum port and passing through the body of the cup to the cervix, and guiding the cervix into the cup by pulling the stylet back through the cup from another end of the stylet, within the context of the remainder of parent claim 22.

No prior art of record teach and/or fairly suggest the method of claims 38-39, comprising applying medication to the cervix through a plurality of vents disposed on the flange of the cup, within the context of the remainder of parent claim 22.
The closest prior art of record, Saadat et al., as cited above, teaches the cervical cup and method of placing the cervical cup as claimed, wherein a stylet (hysteroscope) is passed through the port for performing a procedure (see rejections above). Saadat et al. does not teach the stylet includes cervical clasps or a ring for grasping the cervix and pulling the stylet back through the body of the cup to guide the cervix into the cup. Saadat et al. further fails to disclose administering medication to the cervix via vents in the flange and positioning an amnion shield attached to and extending from the body through the flange. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 2,818,856 (Kohl) teaches a cervical cap secured via a vacuum applicator.
U.S. Patent Application Publication No. 2015/0265456 (Booher, SR.) teaches a system and method for treating an incompetent cervix via a cervical cup.
U.S. Patent Application Publication No. 2019/0183530 (Yang et al.) teaches a cervical belt and applicator for preventing preterm birth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARRIE R DORNA/Primary Examiner, Art Unit 3791